Order denying motion of indivdual defendants, appellants, to dismiss complaint for lack of jurisdiction, affirmed, with ten dollars costs and disbursements. We are of opinion that upon the facts disclosed by the record the retention of the case rested in the discretion of the learned court at Trial Term. The individual defendants were served with process in the State of New York, they appeared generally and answered without raising the question of jurisdiction. The attachment issued in the action was sustained, and no appeal was taken from the order denying their motion to vacate it. This question of jurisdiction was not raised until the action was called for trial six months after it was commenced. While it is true that the question of jurisdiction may be raised at any time, we think the learned justice at Trial Term was right in denying the motion. (Gregonis v. P. & R. Coal & Iron Co., 235 N. Y. 152.) Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.